By the Court:
The ruling of the court below, that the declarations of the defendant were not to be considered, unless they were made within twenty years after he took possession of the premises in question, was a qualification of the instruction requested by plaintiffs’ counsel which ought not to have been made. This view is now concurred in by the chief justice who tried the cause at the circuit. The statements of the defendant had been admitted in evidence, and ought to have been sub*283mitted to the consideration of the jury. We do not say that the defendant was concluded by this testimony, for its reliability was a question for the jury. It went simply to explain defendant’s possession. The proof that be confessed to the plaintiffs and others that he entered without title, and held possession only for the heirs of the owner of the legal title, would have a tendency to show that he had been holding all along as a tenant, and not adversely to the plaintiffs’ rights. TTis admissions at any time to this effect were admissible as facts for the jury to decide. They might not have been sufficient to entitle the plaintiffs to a recovery; but as the jury was misdirected, the verdict must be set aside.